UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
“ve : 20Cr0179 (DLC)

PRINCE UKO, CORRECTED ORDER
JACOB SAGIAO,

MARYLYNN PENEUEBTA,

BRITT JACKSON,

JOSHUA FITTEN, palpate nen eertguenne sane
DONTAE COTTRELL, DoE omnes
ARINZE OBIKA,
NDUKWE ANYAOGU,
HERMAN BASS,
DAVID URO, and
VICTOR AHAIWE,

   

 

 

 

DENISE COTE, District Judge:

An Order of March 15, 2020 misstated the Magistrate Judge's
Courtroom for arraignment proceedings. This Order has been
revised where underlined below, to provide accurate courtroom
numbers.

An arraignment and initial pretrial conference in this case
is scheduled to occur on Friday, March 27, 2020. The defendants
who require appointment of counsel were ordered to appear before
the Magistrate Judge on March 26 to arrange for the appointment
of counsel in this district.

Through an Order issued by the Chief Judge of this district
on March 13, time has been excluded under the Speedy Trial Act
until April 27, 2020, for the reasons explained in that Order,

for all cases pending in this district. It is hereby

 

 
ORDERED that the March 27 conference will proceed as
scheduled for those defendants who wish to appear at that time
before this Court. No trial date will be set at that time. Any
defendant who wishes to appear on March 27 must notify the
Government of that intention no later than March 25 and, if they
need counsel to be appointed to represent them, to appear before
the Magistrate Judge in Courtroom 5A, 500 Pearl Street, New
York, New York, 10007 on March 26 at 9 am for appointment of
counsel.

IT IS FURTHER ORDERED that a conference at which all
defendants must appear is scheduled for Friday, May 8, 2020, at
noon in Courtroom 188, 500 Pearl Street. A trial date will be
set at that time.

IT IS FURTHER ORDERED that any defendant who requires
appointment of counsel and does not have appointed counsel in
this district shall appear before the Magistrate Judge in
Courtroom 5A, 500 Pearl Street, on May 7 at 9 am for appointment
of counsel.

IT IS FURTHER ORDERED that the Government shall provide
counsel of each defendant with this Order.

IT IS FURTHER ORDERED that, for the reasons stated in the
Order of the Chief Judge of the Southern District of New York on
March 13, because public health concerns currently discourage
movement of persons, and because many of the defendants named in

this indictment reside in locations distant from New York City,

 
time under the Speedy Trial Act is excluded from March 13 until
May 8, 2020. That exclusion is in the interest of justice and
outweighs the best interests of the defendants and the public in

a speedy trial. 18 U.S.C. § 3161.

Dated: New York, New York
March 16, 2020

Mee Ae
VIDENISE COTE
United States District Judge

 
